DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22, 33, in the reply filed on 7/20/2022 is acknowledged.
Claims 23-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.
Claim Objections
Claim 22 is objected to because of the following informalities:  the word “dyes” is repeated twice in a row.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of U.S. Patent No. 11,021,558. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘558 claims an ophthalmic lens of a polymer composition formed by a process comprising: (a) providing a first reactive composition containing: (i) a bisacylphosphine oxide polymerization initiator; (ii) one or more ethylenically unsaturated compounds; and (iii) a crosslinker; (b) subjecting the first reactive composition to a first activation step such that the first reactive composition polymerizes therein to form a crosslinked substrate network containing a covalently bound activatable monacylphosphine oxide free radical initiator, wherein the first activation step is conducted by irradiating the bisacylphosphine oxide with light consisting essentially of wavelengths of at least 420 nm; (c) combining the crosslinked substrate network with a second reactive composition containing one or more ethylenically unsaturated compounds; and (d) activating the covalently bound monacylphosphine oxide of the crosslinked substrate network such that the second reactive composition polymerizes therein with the crosslinked substrate network to form a grafted polymeric network and a byproduct polymer.
It is noted that instant claims are recited in the product-by-process format by use of the language, “formed by a process comprising…” and “comprised of a reaction product of…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. 

Claim 1-22, 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-23, 36 of copending Application No. 17/184,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites an ophthalmic device comprising a polymer composition formed by a process comprising:(a) providing a first reactive composition containing: (i) a polymerization initiator that is capable, upon a first activation, of forming two or more free radical groups, at least one of which is further activatable by subsequent activation; (ii) one or more ethylenically unsaturated compounds; and (iii) a crosslinker; (b) subjecting the first reactive composition to a first activation step such that the first reactive composition polymerizes therein to form a crosslinked substrate network containing a covalently bound activatable free radical initiator; (c) contacting the crosslinked substrate network with a grafting composition containing one or more ethylenically unsaturated compounds, wherein the contacting is conducted under conditions such that the grafting composition penetrates into the crosslinked substrate network; and (d) activating the covalently bound activatable free radical initiator. It is noted that instant claims are recited in the product-by-process format by use of the language, “formed by a process comprising…” and “comprised of a reaction product of…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-22, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,961,341. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘341 recites an ophthalmic device comprising a polymer composition formed by a process comprising: (a) providing a first reactive composition containing: (i) a polymerization initiator that is capable, upon a first activation, of forming two or more free radical groups, at least one of which is further activatable by subsequent activation; (ii) one or more ethylenically unsaturated compounds; and (iii) a crosslinker; (b) subjecting the first reactive composition to a first activation step such that the first reactive composition polymerizes therein to form a crosslinked substrate network containing a covalently bound activatable free radical initiator; (c) contacting the crosslinked substrate network with a grafting composition containing one or more ethylenically unsaturated compounds, wherein the contacting is conducted under conditions such that the grafting composition penetrates into the crosslinked substrate network; and (d) activating the covalently bound activatable free radical initiator. It is noted that instant claims are recited in the product-by-process format by use of the language, “formed by a process comprising…” and “comprised of a reaction product of…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. 

Claim 1-22, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,034,789. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘789 recites an ophthalmic device comprising a polymer composition formed by a process comprising: (a) providing a first reactive composition containing: (i) a polymerization initiator that is capable, upon a first activation, of forming two or more free radical groups, at least one of which is further activatable by subsequent activation; (ii) one or more ethylenically unsaturated compounds; and (iii) a crosslinker; (b) subjecting the first reactive composition to a first activation step such that the first reactive composition polymerizes therein to form a crosslinked substrate network containing a covalently bound activatable free radical initiator; (c) contacting the crosslinked substrate network with a grafting composition containing one or more ethylenically unsaturated compounds, wherein the contacting is conducted under conditions such that the grafting composition penetrates into the crosslinked substrate network; and (d) activating the covalently bound activatable free radical initiator. It is noted that instant claims are recited in the product-by-process format by use of the language, “formed by a process comprising…” and “comprised of a reaction product of…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 2006/0142410).
Baba teaches silicone containing ocular lens such as a contact lens (abstract, ¶ 1) which includes an example where a monomer composition is formed which contains vinyl monomers, such as vinyl pyrrolidone, a silicone containing macromonomer and tris(trimethylsiloxy)silylpropyl methacrylate, an initiator such as HMPPO (2-Hydroxy-2-methyl-propiophenone), a crosslinking agent, EDMA (¶ 184-188, Tables 1 and 5). Baba teaches these compositions are polymerized by irradiating with UV light to form a polymer having a contact lens shape (¶ 184, 188). Baba teaches a further step of immersing the polymer having a contact lens shape in a solution containing a monomer (methacryloyloxyethylphosphoyl choline) and a crosslinking agent (tetraethylene glycol dimethacrylate) and further irradiated to give graft polymer films (¶ 198-199). Baba teaches the lens is a hydrogel (¶58). Baba teaches the lens material can include a UV absorbent or a dyestuff (¶ 67).
A first polymerization results in a covalently bound activatable free radical initiator because the initiator covalently binds to a polymer chain end. The covalently bound initiator is activatable because a further polymerization (graft polymerization) is performed without adding any more initiator.
The region that the graft polymerization occurs on is the entire region of the immersed polymer, falling in the scope of the claimed selective, localized regions.
The initiator used in the example is not capable of forming two or more free radical groups on a first activation. However, Baba provides examples that use BAPO (bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide) (Table 8) which is capable of forming two or more free radical groups on a first activation because it contains two trimethylbenzoyl groups. It would have been obvious to one of ordinary skill in the art to use BAPO because Baba teaches this is a suitable initiator (Table 8, ¶106). 
Baba does not explicitly recite the grafting composition penetrates into the crosslinked polymer. However, the conditions the instant specification use to provide penetration include suspending the lens in a grafting solution (pg. 17, 63). This is identical to the conditions in Baba where the polymer is immersed in the grafting solution (¶ 198-199). Therefore, one of ordinary skill in the art would expect the same process (immersion/suspension) in Baba to give the same result as claimed, penetration of the grafting composition into the crosslinked polymer.
Baba teaches that the grafting composition may include a crosslinking agent for superior durability (¶123). Thus, it would have been obvious to one of ordinary skill in the art to omit the crosslinking agent if superior durability was not desired. See MPEP 2144.04(II).
It would have been obvious to use silicone containing materials in the graft composition to improve oxygen permeability and impart flexibility (¶ 46).
Baba does not explicitly recite a second grafting step. However, it is noted that the claims are recited in the product-by-process format by use of the language, “formed by a process comprising…” and “comprised of a reaction product of…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. In this case, the structure formed by the process recited in the product-by-process claim is an ophthalmic device of a grafted, crosslinked polymer. The structure of Baba is a grafted, crosslinked polymer used in an ophthalmic device. Notably, a first crosslinked base polymer is formed, for example, of tris(trimethylsiloxy)silylpropyl methacrylate, vinyl pyrrolidone and EGDA (crosslinker) followed by addition of a grafting composition which forms covalent bonds to the crosslinked base polymer. Absent a showing of criticality, the structure of Baba (an ophthalmic device comprising a grafted, crosslinnked polymer) meets the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764